Citation Nr: 0807913	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than July 27, 2005, 
for a total rating based on individual unemployability 
(TDIU).  




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel








INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from January 1942 to September 1942 and 
from April 1945 to June 1946.  The veteran was a prisoner of 
war from April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to July 27, 2005, the veteran had four service-
connected disabilities with a combined evaluation of 40 
percent, and as such he did not meet the threshold 
requirements for a grant of TDIU.

3.  The veteran's claim of entitlement to TDIU benefits was 
received on July 27, 2005. 

4.  Records received after July 27, 2005, reflected an 
increase in severity of the veteran's ischemic heart disease 
and he was assigned a 60 percent rating with an effective 
date of July 27, 2005.  

5.  Evidence received since the prior final denial in January 
2005 does not show that the veteran was unemployable due to 
his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 27, 2005, for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for increased ratings and service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in February 
2007.  No subsequent adjudication followed the notice, but as 
discussed below, the veteran received appropriate VCAA notice 
on his service connection and increased ratings claims, and 
therefore, he is not prejudiced by the inadequate notice.  

In Dingess the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following grants of service connection and an increased 
rating and he was provided notice in compliance with Dingess 
following the AOJ decision on his claim.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection and an increased rating were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Nonetheless, in a February 2007 letter, the RO 
provided adequate notice regarding effective dates.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2004 VCAA notice was given 
prior to the appealed AOJ decision, dated in January 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran has alleged entitlement to an effective date 
prior to July 27, 2005, for the grant of TDIU.  In his 
substantive appeal, the veteran contended that he 
continuously prosecuted his claim and formally applied for 
increased ratings in August 2004.  Further, he filed claims 
for increased ratings and TDIU within one year of the change 
in regulations regarding presumptive service connection for 
former prisoners of war.  The veteran, therefore, requests a 
TDIU effective date of October 7, 2004.  

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, and neuropsychiatric, will 
be considered as one disability. 

In a February 1992 rating decision, the veteran was granted 
service connection for malaria with a noncompensable rating, 
effective June 1990.  The veteran first referenced a request 
for TDIU in a June 2000 letter to VA and it was denied on a 
schedular basis by the RO in an August 2002 rating decision.  
In that same rating decision the veteran was granted service 
connection for ischemic heart disease and malnutrition with 
ratings of 30 and 10 percent, respectively.  Both 
disabilities were given an effective date of June 22, 2000.  
In a January 2005 rating decision, the veteran was granted 
service connection for hypertension, effective October 2004 
(when the regulations changed to allow presumptive service 
connection for hypertension for former prisoners of war) and 
TDIU was again denied.  The veteran neither filed a notice of 
disagreement, nor can any document in the claims file be 
construed as a notice of disagreement to the January 2005 
rating decision.  

Following rating decision and a Board decision denying TDIU 
on a schedular basis, the veteran again applied for TDIU in 
July 2005.  He alleged that his ischemic heart disease, 
hypertension and malnutrition had worsened in severity since 
his September 2004 VA examination, and should thus, be 
entitled to TDIU.  

Upon an August 2005 VA examination, the veteran was diagnosed 
as having arteriosclerotic heart disease with a left anterior 
hemiblock and a workload of 5 METs.  The veteran complained 
of chest pain, easy fatigability and dyspnea upon exertion.  

In an October 2005 rating decision, the rating for the 
veteran's service-connected ischemic heart disease was 
increased from 30 percent to 60 percent, effective July 27, 
2005-the date the veteran's present claim for TDIU was 
received.  The ratings for hypertension, malnutrition and 
malaria were continued at 10, 10 and 0 percent, respectively.  
The RO then found the veteran was entitled to TDIU as his 
combined rating was 70 percent and his new 60 percent rating 
for ischemic heart disease fulfilled the threshold required 
for a finding of TDIU.  

The Board notes that prior to July 27, 2005, the veteran had 
a combined disability rating of 40 percent-below the 
threshold for entitlement to a schedular TDIU.  As such, a 
finding of TDIU prior to July 27, 2005 is not warranted.  

Although the Board appreciates the veteran's contention that 
he should be entitled to TDIU as of October 7, 2004-the time 
the amendment to 38 C.F.R. § 3.309(c) came into effect, the 
veteran was not entitled to TDIU prior to July 27, 2005, due 
to the inability to meet the threshold requirements for a 
grant of that benefit.  Further, there was insufficient 
evidence to establish that he was unemployable.  

As noted above and reiterated here, the regulation governing 
effective dates specifically provides that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if any application is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  

The Board is aware that in the veteran's September 2004 VA 
examination, his heart disease was noted to prevent him from 
being employed.  This notation was made within a year of his 
July 2005 claim of TDIU.  The Board notes that although the 
physician found him unable to be employed, this evidence was 
of record at the time of the January 2005 rating decision 
regarding a previously filed claim for TDIU.  The Board will 
not consider that evidence in reaching its decision here as a 
new claim was filed in July 2005 and the July 2005 submission 
cannot be characterized as a notice of disagreement to the 
January 2005 rating decision.  Thus, the Board will not grant 
an effective date prior to the date of the veteran's most 
recent claim for TDIU, dated in July 2005.  The veteran's 
appeal is denied.




ORDER

An effective date earlier than July 27, 2005, for TDIU is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


